DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 2, 2020, January 7, 2021, and March 31, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mani Adeli (Reg. No. 39,585) on April 9, 2021.

The application has been amended as follows: 

1.	(Currently Amended)	A method of performing a layer 4 (L4) connection split operation on a first computer that is along a path traversed from a source machine to a destination machine, the method comprising:
at the first computer that is along the path with a second computer, both the first and second computers deployed in cloud datacenters and operating as cloud relays that perform L4 connection splits between machines operating outside of the cloud datacenters, the machines including the source and destination machines:
creating a plurality of pre-established connections with the second computer and instantiating a plurality of connection-handling threads for processing connection requests as the connection requests are received before receiving a connection request from the source machine for a connection to the destination machine;
receiving, from the source machine, the connection request for a connection to the destination machine;
selecting a particular connection from the plurality of pre-established connections; and
using the particular connection with the second computer, and a previously instantiated connection-handling thread, to relay the received connection request from the source machine to the destination machine.

8.	(Currently Amended) The method of claim 1 further comprising:

using the previously instantiated connection handling thread 

9.	(Currently Amended) The method of claim 1 further comprising:

wherein using the previously instantiated connection handling thread comprises assigning one of the instantiated connection-handling threads to process the connection request at the first computer to establish a source-side connection between the first computer and a prior hop along the path from the source machine to the destination machine.

10.	(Currently Amended) The method of claim 1 

11.	(Currently Amended) A non-transitory machine readable medium storing a program for performing a layer 4 (L4) connection split operation on a first computer that is along a path traversed from a source machine to a destination machine, the program for execution by at least one processing unit of the first computer that is along the path with a second computer, both the 
creating a plurality of pre-established connections with the second computer and instantiating a plurality of connection-handling threads for processing connection requests as the connection requests are received before receiving a connection request from the source machine for a connection to the destination machine;
receiving, from the source machine, the connection request for a connection to the destination machine;
selecting a particular connection from the plurality of pre-established connections; and
using the particular connection with the second computer, and a previously instantiated connection-handling thread, to relay the received connection request from the source machine to the destination machine.

18.	(Currently Amended) The non-transitory machine readable medium of claim 11, wherein the program further comprises sets of instructions for:

wherein the set of instructions for using the previously instantiated connection handling thread 

19.	(Currently Amended) The non-transitory machine readable medium of claim 11, wherein 

the set of instructions for using the previously instantiated connection handling thread comprises a set of instructions for assigning one of the instantiated connection-handling threads to process the connection request at the first computer to establish a source-side connection between the first computer and a prior hop along the path from the source machine to the destination machine.

20.	(Currently Amended) The non-transitory machine readable medium of claim 11, 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

	WANG discloses the VPN client in the physical host determines whether the second virtual machine is a virtual machine of which a host machine is the physical host, and which is mapped to the VNC, where the physical host selects a VPN network corresponding to the VNC on the physical host according to the preset correspondence and sends the encapsulated network communication packet to the second virtual machine. WANG does not explicitly disclose “at the first computer that is along the path with a second computer, both the first and second computers deployed in cloud datacenters and operating as cloud relays that perform L4 connection splits between machines operating outside of the cloud datacenters, the machines including the source and destination machines: creating a plurality of pre-established connections with the second computer and instantiating a plurality of connection-handling threads for processing connection requests as the connection requests are received before receiving a connection request from the source machine for a connection to the destination machine.”

	GUJARATHI discloses multi-tenant web relay service receiving a tenant-specific cloud service for a connection request to an on-premises web service hosted within a tenant datacenter, where the connection request includes data indicating a display-friendly name of the web service and the tenant datacenter, and the web relay service forwards the connection request to the on-premises web service via a rendezvous support service and a web relay agent in respond to 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “at the first computer that is along the path with a second computer, both the first and second computers deployed in cloud datacenters and operating as cloud relays that perform L4 connection splits between machines operating outside of the cloud datacenters, the machines including the source and destination machines: creating a plurality of pre-established connections with the second computer and instantiating a plurality of connection-handling threads for processing connection requests as the connection requests are received before receiving a connection request from the source machine for a connection to the destination machine; receiving, from the source machine, the connection request for a connection to the destination machine; selecting a particular connection from the plurality of pre-established connections; and using the particular connection with the second computer, and a previously instantiated connection-handling thread, to relay the received connection request from the source machine to the destination machine” as recited in Claim 1. Similar limitations are presented in the amended independent Claim 11.

Dependent claims 2 – 4, 6 – 10, 12 – 14, and 16 – 20 further limit the allowed independent claims 1 and 11. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Joseph C. PITTMAN – the server receives a set of available paths from client for a connection request in the process of establishing the virtual connection, where the server selects the set of paths with least busy to the target endpoint
CHANG et al – the public cloud evaluation agent instantiates one or more VMs and other resources in the public cloud, and configures the VMs and recourses to execute performance evaluation software, where the results of the performance evaluation software is transmitted to a private enterprise network to be analyzed to determine whether the public cloud is an optimal public cloud for hosting and enterprise application
EL-MOUSSA et al – the network connection is established between the VM and the software service via the physical communication network, where a VPN connection is established between the VM and the service, and the connection is restricted to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        /ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468